TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 20, 2022



                                     NO. 03-22-00438-CV


                                  G. C. and H. M., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee




        APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES TRIANA, KELLY, AND SMITH
                 AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the judgment signed by the trial court on June 28, 2022. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment.   Therefore, the Court affirms the trial court’s judgment.     Because

appellants are indigent and unable to pay costs, no adjudication of costs is made.